In the Missouri Court of Appeals
              Eastern District
DECEMBER 8, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101267    STATE OF MISSOURI, RES V TORRIONO BAKER, APP

2.    ED101760 STATE OF MISSOURI, RES V STEVEN RENDLEMAN, APP

3.    ED102149 STATE OF MISSOURI, RES V FLORINE MCBRIDE, APP

4.    ED102189 MARQUAL R. MCGEE, RES V CITY OF PINE LAWN, APP

5.    ED102194 ST. MARY'S HEALTH CTR, RES V DONALD G. HARDEN,
      APP

6.    ED102234 RICHARD BRINKMANN, RES V TAMMY BRINKMANN, APP

7.    ED102295 TERRY GENE WATSON, APP V STATE OF MISSOURI, RES

8.    ED102326 JIMMIE PAMPKIN, APP V STATE OF MISSOURI, RES

9.    ED102396 C.A.H., RES V J.A.T., APP

10.   ED102548 KIRTIS LEWIS, APP V STATE OF MISSOURI, RES

11.   ED102903    FIRESTONE BLDG PROD, RES V ANTHONY MCDONALD,
      APP

12.   ED102925 CHRISTINE SIMMONS, RES V HUBELL KILLARK ELEC,
      APP